      Case 1:17-cv-12301-NMG Document 98 Filed 03/20/19 Page 1 of 7



                    United States District Court
                     District of Massachusetts

                                )
WOODS HOLE OCEANOGRAPHIC        )
INSTITUTION,                    )
                                )
          Plaintiff,            )
                                )         Civil Action No.
          v.                    )         17-12301-NMG
                                )
ATS SPECIALIZED, INC., SAM      )
BROUGHTON WRIGHT, JR., RIDGEWAY )
INTERNATIONAL USA, INC., GUY    )
TOMBS LIMITED, AUSTRALIAN       )
NATIONAL MARITIME MUSEUM,       )
SERVICE TIRE TRUCK CENTER, INC. )
and TRAVELCENTERS OF AMERICA,   )
                                )
          Defendants.           )
                                )


                          MEMORANDUM & ORDER

GORTON, J.

    Pending before the Court is the Report and Recommendation

(“R&R”) of Magistrate Judge Jennifer C. Boal which recommends

that: 1) the motion to dismiss of the Australian National

Maritime Museum (“the Museum”) be denied; 2) the motion to

dismiss of ATS Specialized, Inc. (“ATS”) be allowed, in part,

and denied, in part; 3) the motion to dismiss of Sam Broughton

Wright, Jr. (“Wright”) be allowed; 4) the motion to dismiss of

Ridgeway International USA, Inc. (“Ridgeway”) be allowed, in

part, and denied, in part; and 5) the motion to dismiss of Guy

Tombs Limited (“Guy Tombs”) be allowed.       Specifically,


                                  -1-
      Case 1:17-cv-12301-NMG Document 98 Filed 03/20/19 Page 2 of 7



Magistrate Judge Boal recommends the dismissal of Counts IV, VI,

VII, VIII, IX, X, XI, XIV and XV of the Complaint.

     After careful consideration of the R&R and the several

objections thereto, the R&R will be accepted and adopted, in

part, and rejected and modified, in part.       The Court has

examined each of the issues addressed in the R&R and makes the

following rulings:

1. The Court will accept and adopt the recommendation of the

  Magistrate Judge with respect to her determination that 1) the

  Court has personal jurisdiction over Ridgeway and 2) Ridgeway

  waived its defense that the Complaint should be dismissed for

  failure to join indispensable parties.        Thus, Ridgeway’s

  Objections to the R&R (Docket No. 92) will be overruled.

2. The Court will accept and adopt the recommendation of the

  Magistrate Judge with respect to her determination that 1) the

  loan agreement for the subject submarine involved commercial

  activity and thus the Museum was not immune to suit under the

  Foreign Sovereign Immunities Act, 28 U.S.C. § 1604 (“the

  FSIA”) and 2) the Court has personal jurisdiction over the

  Museum.   Thus, the Museum’s Objections to the R&R (Docket No.

  93) will be overruled.     The Museum’s argument that it did not

  purposefully avail itself of the forum and that it was not

  reasonably foreseeable that it would be hailed into court in

  Massachusetts because the parties had agreed to arbitrate any

                                  -2-
      Case 1:17-cv-12301-NMG Document 98 Filed 03/20/19 Page 3 of 7



  dispute in London is well taken.       The Museum provides no

  caselaw, however, to support its contention that a valid

  arbitration clause forecloses personal jurisdiction in any

  forum other than the venue for prospective arbitration.             A

  motion to compel arbitration or to dismiss for forum non

  conveniens, rather than a motion to dismiss for lack of

  personal jurisdiction, may have had more merit.         As to the

  Museum’s contention that the Magistrate Judge erred in failing

  to analyze whether the Museum’s contacts satisfied the

  Massachusetts long-arm statute, M.G.L. c. 223A, § 3(a), the

  Court finds that, although the Magistrate Judge did not

  explicitly address that statute, she did explain that the

  requirement of “transacting any business” under Section 3(a)

  of the Massachusetts long-arm statute is regularly construed

  broadly in favor of the party alleging personal jurisdiction.

  Here the Court finds that the loan agreement between the

  Museum and Woods Hole Oceanographic Institution (“WHOI” or

  “plaintiff”), even if related to a nonprofit purpose, is a

  business transaction within the purview of the long-arm

  statute for the same reasons the conduct was determined to be

  commercial under the FSIA.

3. The Court will accept and adopt the Magistrate Judge’s finding

  that WHOI is entitled, at this stage of the litigation, to

  plead its state law claims against ATS in the alternative and

                                  -3-
      Case 1:17-cv-12301-NMG Document 98 Filed 03/20/19 Page 4 of 7



  thus ATS’s Objections to the R&R (Docket No. 95) will be

  overruled.    The Court must decide ATS’s motion to dismiss

  based on the allegations contained in the complaint, not based

  on other claims that could have been brought by WHOI but were

  not. See Nollet v. Justices of Trial Court of Mass., 83 F.

  Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 248 F.3d 1127 (1st

  Cir. 2000).   Because WHOI contests the applicability of the

  Carriage of Goods By Sea Act (“COGSA”), 46 U.S.C. § 30701, et

  seq., as a factual matter, the Court construes the allegations

  in the Complaint only with respect to the Carmack Amendment

  claim, 49 U.S.C. § 14706, and the state law claims.

  Magistrate Judge Boal is correct that, at the pleading stage,

  WHOI is entitled to plead those claims in the alternative even

  if it is ultimately determined that the Carmack Amendment

  preempts the state law claims. Lass v. Bank of Am., N.A., 695

  F.3d 129, 140 (1st Cir. 2012); see also Fed. R. Civ. P. 8(d).

  ATS may be able to demonstrate at the summary judgment stage

  that it is COGSA, not the Carmack Amendment, that applies and

  that COGSA preempts plaintiff’s state law claims based upon

  facts established in the meantime.

4. The Court will sustain WHOI’s Objections to the R&R (Docket

  No. 94), insofar as the Magistrate Judge recommends that: 1)

  Count IV of the Complaint for unfair and deceptive practices

  against ATS be dismissed as preempted by the Interstate

                                  -4-
   Case 1:17-cv-12301-NMG Document 98 Filed 03/20/19 Page 5 of 7



Commerce Commission Termination Act/Federal Aviation

Administration Authorization Act (the “ICCTA/FAAAA”), 49

U.S.C. § 14501(c)(1) and 2) Counts VI and VII of the Complaint

for breach of bailment and negligence against Ridgeway be

dismissed for failure to state a claim.       Specifically, the

Court finds that WHOI did address, in its opposition to ATS’s

motion to dismiss, the argument that the unfair and deceptive

practices claim is preempted by the ICCTA/FAAAA, albeit in

only one sentence in a footnote.      Nor does the ICCTA/FAAAA

preempt unfair business practices claims for post-

transportation conduct. Dan’s City Used Cars, Inc. v. Pelkey,

569 U.S. 251, 261-63 (2013).     For the reasons already

explained, the Court declines to decide at this stage whether

the Carmack Amendment preempts the claim for unfair and

deceptive practices against ATS.      Furthermore, the Court finds

that WHOI has alleged sufficient facts to state a plausible

claim for breach of bailment obligations and negligence as to

Ridgeway on the basis of its purported agency relationship

with ATS.   WHOI has stated a claim that 1) ATS was acting as

the agent of Ridgeway at the time that the submarine was

damaged and 2) Ridgeway, as the principal, may be held liable

for ATS’s purported breach of bailment and negligence.         On the

other hand, the Court will overrule WHOI’s objections to the

R&R insofar as the Magistrate Judge recommends that the Court

                               -5-
      Case 1:17-cv-12301-NMG Document 98 Filed 03/20/19 Page 6 of 7



  find that the acts of Ridgeway may not be imputed to Guy Tombs

  for the purposes of determining personal jurisdiction over Guy

  Tombs.   While the actions of an agent can be attributed to the

  principal for the purposes of establishing personal

  jurisdiction over the principal, the opposite inference that

  actions of a principal can subject its agent to personal

  jurisdiction does not follow. See Daynard v. Ness, Motley,

  Loadholt, Richardson & Poole, P.A., 290 F.3d 42, 55 (1st Cir.

  2002).   The actions of Ridgeway cannot subject its agent, Guy

  Tombs, to the jurisdiction of this Court.        The Court also

  agrees with the Magistrate Judge that Guy Tombs had

  insufficient contacts with the Commonwealth of Massachusetts

  in arranging for the cargo insurance policy and thus the Court

  may not exercise personal jurisdiction over it.

                                 ORDER

    For the foregoing reasons, the R&R of Magistrate Judge Boal

(Docket No. 91) is

    1) with respect to the recommendation to dismiss all of the

       claims against Guy Tombs and Wright (Counts VIII, IX, X,

       XI, XIV and XV), ACCEPTED and ADOPTED; but

    2) with respect to the recommendation to dismiss the claim

       for unfair and deceptive practices against ATS (Count IV)

       and to dismiss the claims for breach of bailment



                                  -6-
      Case 1:17-cv-12301-NMG Document 98 Filed 03/20/19 Page 7 of 7



       obligations and negligence against Ridgeway (Counts VI

       and VII), REJECTED and MODIFIED.



So ordered.

                                        /s/ Nathaniel M. Gorton______
                                        Nathaniel M. Gorton
                                        United States District Judge

Dated March 20, 2019




                                  -7-
